Citation Nr: 1017148	
Decision Date: 05/10/10    Archive Date: 05/26/10

DOCKET NO.  06-37 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Whether the Veteran's countable income was properly 
calculated for improved disability pension benefit purposes 
prior to September 1, 2004.  

2.  Whether the Veteran's countable income was properly 
calculated for improved disability pension benefit purposes 
from September 1, 2004, to September 1, 2005.

3.  Whether the Veteran's countable income was properly 
calculated for improved disability pension benefit purposes 
from September 1, 2005, to December 31, 2006.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel

INTRODUCTION

The Veteran had active duty service from June 1967 to March 
1971.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 determination by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in June 2005, a statement 
of the case was issued in October 2006, and a substantive 
appeal was received in November 2006.  The Veteran testified 
at a RO personal hearing in July 2005.  The Veteran also 
requested a Board hearing, which was scheduled in July 2009.  
However, in a June 2009 statement, the Veteran cancelled the 
hearing. 

The issue of entitlement to waiver of overpayment of pension 
benefits has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, and 
it is referred to the AOJ for appropriate action.  

The issues of whether the Veteran's countable income was 
properly calculated for improved disability pension benefit 
purposes from September 1, 2004 to September 1, 2005 and from 
September 1, 2005 to December 31, 2006 are addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

Prior to September 1, 2004, the Veteran's 12 month annualized 
countable income exceeded the maximum annual income limit for 
receipt of payment for nonservice-connected disability 
pension benefits.




CONCLUSION OF LAW

Prior to September 1, 2004, the criteria for payment of 
nonservice-connected pension benefits were not met for the 12 
month annualization period.  38 U.S.C.A. § 1521(a), (b) (West 
2002); 38 C.F.R. §§ 3.3(a)(3), 3.23, 3.271, 3.272, 3.273 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Veterans Claims Assistance Act of 2000
 
Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).  
Congress, in enacting the statute, noted the importance of 
balancing the duty to assist with "the futility of requiring 
VA to develop claims where there is no reasonable possibility 
that the assistance would substantiate the claim."  Mason v. 
Principi, 16 Vet.App. 129, 132 (2002) (quoting 146 CONG. REC. 
S9212 (daily ed. Sept. 25, 2000) (statement of Sen. 
Rockefeller)).  When the law and not the evidence is 
dispositive of the claim, the VCAA is not applicable.  See 
Mason, 16 Vet.App. at 132 (VCAA not applicable to a claim for 
nonservice-connected pension when the claimant did not serve 
on active duty during a period of war); Smith (Claudus) v. 
Gober, 14 Vet.App. 227 (2000) (VCAA did not affect a federal 
statute that prohibited payment of interest on past due 
benefits), aff'd, 28 F.3d 1384 (Fed. Cir. 2002).  As the law 
is dispositive in the instant claim, the VCAA is not 
applicable.  

At any rate, even if VCAA does arguably apply in this case, 
the record shows that the appellant was furnished an adequate 
VCAA notice letter in August 2004 which addressed the income 
aspects of his pension claim.  The record further shows that 
there is no additional pertinent evidence which has been 
identified by the appellant.  Any VCAA assistance requirement 
has also been met.  

Analysis

Pension is a benefit payable by VA to veterans of a period of 
war because of disability.  Basic entitlement to such pension 
exists if, among other things, the veteran's income is not in 
excess of the maximum annual pension rate (MAPR) specified in 
38 C.F.R. § 3.23.  See 38 U.S.C.A. § 1521(a), (b); 38 C.F.R.  
§ 3.3(a)(3), 3.23(a), (b), (d)(4).  The MAPR is published in 
Appendix B of VA Manual M21-1 and is to be given the same 
force and effect as if published in VA regulations.  38 
C.F.R. §§ 3.21, 3.23.

In determining annual income, all payments of any kind or 
from any source shall be counted as income during the 12- 
month annualization period in which received unless 
specifically excluded under 38 C.F.R. § 3.272.  Recurring 
income, received or anticipated in equal amounts and at 
regular intervals such as weekly, monthly, or quarterly and 
which will continue throughout an entire 12-month 
annualization period, will be counted as income during the 
12-month annualization period in which it is received or 
anticipated.  38 C.F.R. § 3.271(a)(1).  Nonrecurring income, 
received or anticipated on a one-time basis during a 12-month 
annualization period, will be counted as income for a full 
12-month annualization period following receipt of the 
income.  38 C.F.R. § 3.271(a)(1),(3).  The amount of any 
nonrecurring countable income received by a beneficiary shall 
be added to the beneficiary's annual rate of income for a 12-
month annualization period commencing on the effective date 
on which the nonrecurring income is countable. 38 C.F.R. § 
3.273(c).

Under 38 C.F.R. § 3.272, the following shall be excluded from 
countable income for the purpose of determining entitlement 
to improved pension: welfare; maintenance; VA pension 
benefits; payments under Chapter 15, including accrued 
pension benefits; reimbursement for casualty loss; profit 
from sale of property; joint accounts (accounts in joint 
accounts in banks and similar institutions acquired by reason 
of death of the other joint owner); and medical expenses paid 
by the Veteran.  The medical expenses must be in excess of 
five percent of the applicable MAPR, excluding increase 
pension based on being housebound.  Medical insurance 
premiums, as well as the Medicare deduction, may be applied 
to reduce countable income. 

Significantly, effective December 1, 2003, the MAPR for a 
veteran at the housebound rate without dependents was 
$12,092.00 and five percent of the standard MAPR of $9,894.00 
was $494.00.  Effective December 1, 2004, the MAPR for a 
veteran at the housebound rate without dependents was 
$12,419.00 and five percent of the standard MAPR of 
$10,162.00 was $508.00.  Further, effective December 1, 2005, 
the MAPR for a veteran at the housebound rate without 
dependents was $12,929.00 and five percent of the standard 
MAPR of $10,579.00 was $528.00.    

By way of background, in a December 1998 rating decision, 
entitlement to pension was granted, effective December 4, 
1997.  At the time, the RO determined that the Veteran had no 
countable annual income so he was awarded the MAPR.   
Subsequently, in a May 1999 rating decision, the Veteran was 
awarded special monthly pension at the housebound rate, 
effective December 4, 1997.  Again, the RO found that the 
Veteran had no countable income so he was awarded the MAPR at 
the housebound rate.  

In August 2004, the RO sent a letter to the Veteran stating 
that it proposed to reduce his pension payments from $882.00 
to $116.00, effective January 1, 1998 because it had 
determined that the Veteran had been receiving Social 
Security Administration (SSA) benefits since 1996.  

Subsequently, the Veteran submitted documentation concerning 
his medical expenses from 2003 to 2005 totalling $39,559.80.  
He also submitted evidence showing that he received a 
retroactive payment from SSA in the amount of $63.471.00 on 
July 23, 2003.  

From August 1, 2003 until September 1, 2004, the Veteran's 
retroactive SSA payment was considered nonrecurring income 
and, in turn, was counted as income for the full 12-month 
annualization period following its receipt.  Thus, even 
accepting the Veteran's total claimed medical expenses during 
this period of $39,559.00 minus the five percent of the 
standard MAPR of $494 totaling $39,065.00, his income of 
$63,471.00 minus $39,065.00 would equal $24,406.00 and, in 
turn, would clearly exceed the MAPR at the housebound rate of 
$12,092.00 during this period.  In sum, the Veteran was not 
eligible to receive pension benefits because his income was 
too high.   

In conclusion, during the 12 month annualization period prior 
to September 1, 2004, the Veteran's income exceeded the 
statutory limits and he is not legally entitled to payment of 
pension benefits during this period.  


ORDER

During the 12 month annualization period prior to September 
1, 2004, the Veteran  was not legally entitled to payment of 
pension benefits.  To that extent, the appeal is denied. 


REMAND

The present appeal also includes the issue of whether the 
Veteran's countable income was properly calculated for 
improved disability pension benefit purposes from September 
1, 2004 to September 1, 2005.  However, the Board observes 
that when calculating medical expenses for this period, it 
does not appear that the RO considered expenses submitted by 
the Veteran for April, May, June and July 2005. Thus, the 
statement of the case does not give an adequate accounting 
for pension benefits purposes for this period.  Further, with 
respect to the issue of whether the Veteran's countable 
income was properly calculated for improved disability 
pension benefit purposes from September 1, 2005 to December 
31, 2006, the statement of the case appears to simply 
duplicate medical expenses that were calculated for the 
period prior to September 1, 2005.  Thus, the statement of 
the case does not clearly show what medical expenses the RO 
allowed during this period and, in turn, does not give an 
adequate accounting for pension benefits purposes.  
Therefore, the Board finds that these issues must be returned 
to the RO for further development. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the Veteran and 
request that he provide information 
concerning his medical expenses from 
August 1, 2005, to December 31, 2006.  

2.  After the Veteran is afforded an 
adequate opportunity to respond to this 
request for medical expenses, the RO 
should then review the claims file and 
readjudicate the claim.  The RO should 
prepare for the record a detailed 
accounting to determine the Veteran's 
countable income for September 1, 2004, 
to September 1, 2005, and from September 
1, 2005, to December 31, 2006, to 
specifically including the medical 
expenses submitted by the Veteran for 
April, May, June and July 2005, as well 
as any additional expenses submitted on 
remand.  The accounting should clearly 
show application of the formula for 
deducting unreimbursed medical expenses.  
The RO should also ensure that the 
accounting consider the MAPR at the 
housebound rate.  If the benefit sought 
on appeal remains denied, the RO should 
furnish the Veteran with an appropriate 
supplemental statement of the case.  The 
case should be returned to the Board for 
appellate review after the veteran is 
afforded an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


